 1    Leonard V. Sominsky, Esq. #020013
      LEONARD V. SOMINSKY, ESQ., P.C.
 2
      2700 N. 3rd St., Ste. 2006
 3    Phoenix, Arizona 85004
      Telephone: (602) 256-9800
 4    Counsel for Debtor
      INFO@LVSLAW.NET
 5    LS00172-00/lvs
      ObjTrustee Rec.wpd
 6

 7                   UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF ARIZONA
 8    In Re:                         )
                                     )
 9    DUSTIN HAMBY                   )    Chapter 13
10
                                     )
                                     ) Case 2:18-bk-15100-MCW
11                                   )
                                     )    OBJECTION TO TRUSTEE’S
12                                   )    RECOMMENDATION
                     Debtor,         )
13
                                     )
14    ______________________________)

15
           COMES NOW, the Debtor DUSTIN HAMBY, by and through his
16

17    undersigned   counsel,     Leonard     V.   Sominsky,   Esq.,PC.,    and

18    Pursuant to Local Rule 2084-10 hereby objects to the Trustee’s
19    Recommendaiton filed in the above-captioned Chapter 13 case
20
      and would, in support of such objection, allege as follows:
21
           1.    Debtor filed for Chapter 13 bankruptcy on December
22
                 12th, 2018, in the District of Arizona.
23
           2.    Debtor filed all his schedules and statements as
24

25               well a Plan in a timely manner.

26         3.    Upon information and belief, the Debtor has filed
27               the 2017 tax returns with both the state of Arizona
28
                 and the Internal Revenue Service.

                                         1
Case 2:18-bk-15100-MCW   Doc 60 Filed 08/02/19 Entered 08/02/19 11:09:26   Desc
                         Main Document    Page 1 of 4
 1         4.    The Debtor produced a copy of the 2017 taxes to the
 2
                 trustee prior to the Meeting of Creditors.
 3
           5.    The Debtor is current in trustee payments.
 4
           6.    The Debtor needs more time to resolve the Objection
 5
                 by the ADOR,by circulating a SOC to the objecting
 6

 7
                 creditor.

 8         7.    The Debtor needs more time to resolve the Objection

 9               by America First Credit Union by circulating a SOC
10               to the objecting creditor.
11
           8.    The 2018 Income taxes are under an extension and
12
                 debtor needs more time to file and provide said
13
                 documents to the trustee.
14
           9.    The non performing note previously used to fund
15

16               this plan has been turned over to a third party

17               collection agency, Financial Law, LLC., with the
18               Trustee's    permission.       However,    the   collection
19
                 agency has not had any luck collecting the note and
20
                 has apparently has not worked out a compensation
21
                 structure acceptable to the trustee.          Debtor needs
22
                 more time to obtain a collections agent acceptable
23

24               to the trustee so the plan can be better funded for

25               the benefit of all creditors.
26         10.   The Domestic Support Litigation that is currently
27
                 pending with this court's permission in Maricopa
28
                 County Superior Court, FC2015-071603 is still not

                                         2
Case 2:18-bk-15100-MCW   Doc 60 Filed 08/02/19 Entered 08/02/19 11:09:26   Desc
                         Main Document    Page 2 of 4
 1               resolved. The evidentiary hearing in this matter
 2
                 was set for August 1st. (see Debtor's Exhibit A)
 3
                 However, Debtor's Divorce attorney had a medical
 4

 5               emergency and could not proceed, and the trial was

 6               continued for another 30 days.         The outcome of

 7               this trial should determine if Debtor is required
 8               to pay the current level of support and alimony,
 9               and this is crucial to the Plan as currently
10
                 proposed.     If the   debtor reduces his alimony and
11
                 support as expected, the debtor will be able to
12
                 proceed to fund the chapter 13 plan. Debtor needs
13
                 more time to resolve this issue to help fund the
14
                 plan. Civil case Docket Report. (Debtor's Exhibit
15
                 B)
16
           11.   Dismissing the case is not in the best interest of
17

18               the unsecured creditors as the debtor has paid in

19               to the trustee and submitted all the required

20               statements and schedules in a timely manner
21         12.   Debtor hereby requests a hearing.
22

23
           WHEREFORE, this Court should deny the Trustee’s
24
      recommendation and grant the debtor an additional 60 days to
25
      resolve all the aforementioned issues and set this matter
26
      for a hearing.
27
           RESPECTFULLY SUBMITTED this August 2, 2019.
28



                                         3
Case 2:18-bk-15100-MCW   Doc 60 Filed 08/02/19 Entered 08/02/19 11:09:26   Desc
                         Main Document    Page 3 of 4
 1
                                   LEONARD V. SOMINSKY, ESQ., P.C.
 2

 3
                                   By:/S/ Leonard V. Sominsky_____
 4
                                   Leonard V. Sominsky, Esq. #20013
 5

 6
                                   2700 N. 3rd St., Suite 2006

 7                                 Phoenix, Arizona      85004

 8                                 Telephone: (602) 256-9800
 9                                 Counsel for Debtor
10

11

12

13

14
                             CERTIFICATE OF SERVICE
15
           I hereby certify that a true and correct copy of the
16
      foregoing has been Mailed by US Mail to the following:
17

18

19
           Russell Brown

20         3838 N. central Ave, #800

21         Phoenix, AZ 85012

22         Chapter 13 Trustee
23

24

25
      Executed this August 2, 2019.
26

27
      /s/20013-Leonard V. Sominsky
28



                                         4
Case 2:18-bk-15100-MCW   Doc 60 Filed 08/02/19 Entered 08/02/19 11:09:26   Desc
                         Main Document    Page 4 of 4
